Filed pursuant to Rule 424(b)(3) FileNo. 333-153575 PROSPECTUS HighLightNetworks, Inc. 99,060 Common Shares We are offering 99,060 shares of common stock of HighLight Networks, Inc. Prior to this offering, no public market has existed for shares of our common stock. There is no assurance that a trading market for the shares of our common stock will ever develop.The transferability of our shares and warrants may be limited under state law because we do not intend to qualify this offering under state law until 30 days prior to completion of this offering, which may not occur for a year. The offering will remain open until October 31, 2010, unless the maximum proceeds are received earlier or we decide to stop selling our securities. There is no required minimum number of shares to be sold. Because there is no minimum amount of shares that must be sold, we may receive no proceeds or very little proceeds from this offering. The offering is being made directly by us through our officers and directors who will not receive any compensation for such sales. This investment involves a high degree of risk and substantial dilution. You should purchase shares only if you can afford a complete loss of your investment. We strongly urge you to read the entire prospectus. You should carefully review the titled “Risk Factors” beginning on page 2 for a description of the significant risks involved in our business and in purchasing our securities before making any investment decisions. No escrow or trust account will be established. Your funds are to be paid directly to us. At the time of subscribing, you will not be able to know how many shares other investors will purchase. The information in this prospectus is not complete and may be changed. We are not permitted to sell the shares until the registration statement filed with the U.S. Securities and Exchange Commission is effective. This prospectus is not an offer to sell or a solicitation of an offer to buy these securities in any state in which the offer or solicitation is not permitted. Brokers or dealers effecting transactions in the securities being offered pursuant to this prospectus should confirm that the securities are registered under applicable state law or that an exemption from registration is available. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus isAugust 19, 2010. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 2 FORWARD LOOKING STATEMENTS 3 USE OF PROCEEDS 4 DIVIDEND POLICY 4 DETERMINATION OF OFFERING PRICE 5 DILUTION 5 MANAGEMENT’S DISCUSSION AND ANALYSISOF FINANCIAL CONDITIONAND RESULTS OF OPERATION 5 BUSINESS 6 MANAGEMENT 9 INDEMNIFICATION OF OFFICERS AND DIRECTORS 10 BENEFICIAL OWNERSHIP 10 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 11 DESCRIPTION OF SECURITIES 11 PLAN OF DISTRIBUTION 13 SHARES ELIGIBLE FOR FUTURE SALE 13 LEGAL MATTERS 14 EXPERTS 14 AVAILABLE INFORMATION 14 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS 15 PROSPECTUS SUMMARY Our Company Highlight Networks, Inc., is a development stage, wireless broadband networking company in the business of planning, development and operation of both private and public access wireless broadband networks using WiFi (IEEE 802.11) and WiMAX (IEEE 802.16) wireless technologies to provide business and residential customers “last mile” connectivity. Our principal offices are located at 215 South Riverside Drive, Suite 12, Cocoa, Florida 32922. Our telephone number is (321) 684-5721. The Offering Securities offered by us: Up to 99,060 shares of common stock Price: $5.10 per common share Common stock outstanding prior to registration statement Common stock outstanding after the offering: 1,525,705 if 25% of offering is sold 1,550,470 if 50% of offering is sold 1,600,000 if 100% of offering is sold Percentage of common stock outstanding after the offering to be held by our sole majority shareholder: 98.32% if 25% of offering is sold 96.74% if 50% of offering is sold 93.75% if 100% of offering is sold Terms: No minimum amount required to be sold before we use the offering proceeds; The offering will terminate no later than October 31, 2010. Plan of distribution: We will attempt to sell our securities without an underwriter.They will be offered for sale by our officers and directors. Unless otherwise specifically stated, information throughout this prospectus assumes 99,060 shares will be sold. There is no public market for our common shares and warrants and there can be no assurance that a public market for our common stock and warrants will ever develop. Without a public market, there will be no liquidity in your investment in our securities which means that you may be unable to resell your common shares and warrants, and if you are able to resell them, you may not be able to recover your investment. 1 RISK FACTORS Please carefully consider these risks. Our securities should only be considered for purchase if you can afford the risk of losing your entire investment. Prior to purchasing our securities, prospective investors should carefully consider the following risk factors: WE HAVE A VERY SHORT OPERATING HISTORY UPON WHICH YOU CAN EVALUATE OUR COMPANY. We are a newly organized development stage corporation, having been incorporated on June 21, 2007, and have a very limited operating history from which to evaluate our business and prospects. There is no assurance that our future proposed operations will be implemented, let alone successfully, or that we will ever have profits. We face all the risks inherent in a new business, including the expenses, difficulties, complications and delays frequently encountered in connection with the formation and commencement of operations, including, but not limited to, operational difficulties and capital requirements and management’s potential underestimation of initial and ongoing costs. In evaluating our business and prospects, these and other difficulties should be considered. BECAUSE WE ARE SELLING THE SHARES WITHOUT MAKING ANY ARRANGEMENTS FOR ESCROW OF THE PROCEEDS, IF WE ONLY SELL A SMALL NUMBER OF SHARES, OUR ABILITY TO PURSUE OUR BUSINESS PLAN WOULD BE SIGNIFICANTLY DIMINISHED AND IT WOULD BE VERY DIFFICULT, IF NOT IMPOSSIBLE, FOR US TO BE PROFITABLE. There is no minimum-offering amount that we must sell before we use the proceeds of the offering. Funds tendered by prospective purchasers will not be placed in escrow, but will be available for use by us immediately upon acceptance, for the purposes and in the amounts as estimated in the section of this prospectus entitled “Use of Proceeds.” Lack of an escrow arrangement could cause greater risk to the investors in the event that insufficient capital is raised in the offering. No commitment exists by anyone to purchase all or any part of this offering. THERE IS NO UNDERWRITER FOR THIS OFFERING SO WE CANNOT BE SURE AS TO THE AMOUNT OF CAPITAL WE WILL RAISE. There is no underwriter for this offering. Therefore, you will not have the benefit of an underwriter’s due diligence efforts which would typically include underwriter involvement in the preparation, investigation and verification of the information for disclosure and in the pricing of the securities being offered, as well as other matters. Because we do not have any experience in the public sale of our common stock, investors may not be able to rely on our ability to consummate this offering. Accordingly, there can be no assurance as to the number of shares that may be sold or the amount of capital that may be raised by this offering. BECAUSE OF STATE SECURITIES REGISTRATION REQUIREMENTS, THE TRANSFERABILITY OF OUR SECURITIES MAY BE AFFECTED. The purchasers of our securities will be able to resell such securities in the public market only if securities are qualified for sale or exempt from qualification under applicable state securities laws of the jurisdictions in which the proposed purchasers reside. The value and transferability of our securities may be significantly adversely impacted if the securities are not qualified or exempt from qualification in the jurisdictions in which any prospective purchaser of the securities then resides. IN THE EVENT OUR COMMON STOCK PRICE IS LESS THAN $5.00, PENNY STOCK REGULATION MAY RESTRICT THE MARKETABILITY OF OUR SECURITIES AND CAUSE THE PRICE OF OUR SECURITIES TO DECLINE. The U.S. Securities and Exchange Commission has adopted regulations which generally define a “penny stock” to be any equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share. If our stock price declines to below $5.00, our common stock will be subject to rules that impose additional sales practice requirements on broker-dealers. For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser’s written 2 consent to the transaction prior to the purchase and a risk disclosure document relating to the penny stock market. The broker-dealer must also disclose the commission payable to both the broker-dealer and the registered representative, current quotations for the securities, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market. Also, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Consequently, the “penny stock” rules may restrict the ability of broker-dealers to sell our securities and may affect the ability of investors to sell our securities in the secondary market and may affect the price at which such purchasers can sell any such securities. BECAUSE OUR MANAGEMENT AT ITS DISCRETION MAY BORROW FUNDS FOR US WITHOUT STOCHOLDER APPROVAL, THE VALUE OF OUR SHARES MAY DECLINE. Our management has the right, in their discretion, to borrow funds on our behalf. Our officers and directors do not require stockholder approval prior to borrowing. Our assets may be used as collateral for borrowings. If we have difficulty repaying these borrowings out of our working capital, we may be forced to liquidate assets at an inappropriate time or default. In the event of a default, our lender may dispose of collateral to the detriment of our business and the value of our shares may decline and the equity of our stockholders may be reduced or eliminated. THE LOSS OF THE CONTINUED SERVICES OF ANTHONY LOMBARDO AND DAMION D. GLUSHKO COULD ADVERSELY AFFECT OUR BUSINESS AND DECREASE THE VALUE OF OUR SECURITIES. Our executive management currently consists of Anthony Lombardo and Damion D. Glushko.Our success depends on their continued employment with our company. We will continue to be especially dependent on the services of Anthony Lombardo, chief executive officer. Loss of his services for any substantial time would materially adversely affect our results of operations and financial condition. Subject to availability of sufficient funds, we plan to consider obtaining “key-man” insurance covering Mr. Lombardo and Mr. Glushko. FORWARD-LOOKING STATEMENTS We have made some statements in this prospectus, including some under “Prospectus Summary,” “Risk Factors,” “Business,” “Plan of Operation,” and elsewhere, which constitute forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any results, levels of activity, performance or achievements expressed or implied by any forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “intends,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “seeks,” “potential,” or “continue” or the negative of these terms or other comparable terminology. We do not intend to update any forward-looking statements except as required by law. 3 USE OF PROCEEDS Assuming an offering price of $5.10 per share, if we sell all 99,060 shares being offered, we estimate that we will receive net proceeds, after the estimated expenses of the offering, of $480,206. If less than the maximum number of shares are sold, we will receive less. There is no assurance that we will receive sufficient proceeds to cover the cost of the offering. The following table explains our anticipated use of the net proceeds of this offering, based upon various levels of sales achieved: 25%, 50%, and 100%. There is no assurance we will sell 25%, or an amount sufficient to cover the cost of the offering. Percentage of Offering Completed: 25
